829 F.2d 1125
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Linzie GARDNER, Petitioner-Appellant,v.Dale E. FOLTZ, Warden Jackson State Prison, Respondent-Appellee.
No. 86-1794
United States Court of Appeals, Sixth Circuit.
September 22, 1987.

ORDER
Before CORNELIA G. KENNEDY and KRUPANSKY, Circuit Judges, and BAILEY BROWN, Senior Circuit Judge.


1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and briefs, this panel agrees unanimously that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


2
Upon consideration, we affirm the dismissal of the petition for the reasons stated in the district court's order dismissing the habeas corpus application for failure to exhaust state remedies dated August 19, 1986.  Rule 9(b)(5), Rules of the Sixth Circuit.